[Cite as State v. Ester, 2022-Ohio-3678.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                                      No. 111689
                 v.                               :

ROBERT ESTER, JR.,                                :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: VACATED AND REMANDED
                 RELEASED AND JOURNALIZED: October 13, 2022


           Criminal Appeal from the Cuyahoga County Common Pleas Court
                              Case No. CR-21-656846-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Steven Szelagiewicz, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Michael V. Wilhelm, Assistant Public Defender, for
                 appellant.

EILEEN A. GALLAGHER, J.:

                   Appellant, Robert Ester, Jr., has appealed following the trial court’s

denial of his motion to withdraw his plea.

                   Specifically, Ester raises the following assignments of error:
      1. Mr. Ester’s guilty plea was not knowingly, voluntarily, and
      intelligently made because the trial court failed to inform him of
      mandatory post-release control.
      2. Mr. Ester’s guilty plea was not knowingly, voluntarily, and
      intelligently made because the trial court failed to inform him of the
      penalties of importuning, domestic violence, and gross-sexual
      imposition.
      3. The trial court abused its discretion when it denied Mr. Ester’s
      motion to vacate his guilty plea.

                 The state of Ohio conceded the error set forth in the first assignment

of error and, in light of that concession, declined to address the remaining

assignments of error.

                 We find that the record is devoid of any advisement to the appellant,

by the trial court, of the potential penalties to which he would be exposed if he

entered guilty pleas. Further, the record is devoid of any advisement to the appellant

of the fact that a mandatory term of postrelease control would be imposed following

any prison term served. We note that R.C. 2967.28 applies only to prison terms and

not to terms of local incarceration.

                 Although the appellant was ultimately sentenced to time served in the

Cuyahoga County Jail and placed under community-control sanctions for the crimes

to which he entered guilty pleas, he was entitled to the advisement of mandatory

postrelease control at the time of his plea.

                 In its nunc pro tunc sentencing journal entry the trial court included

the following:

      As a result of the conviction(s) in this case and the imposition of a
      prison sentence, and pursuant to R.C. 2967.28 (F)(4)(c). The
      defendant will/may be subject to a period of post-release control of a
      mandatory 5 years.

               As we previously stated in State v. Williamson, 8th Dist. Cuyahoga

Nos. 100563 and 101115, 2014-Ohio-3909, “The trial court could not nunc what it

did not first tunc.”

               As the trial court failed to conduct a proper Crim.R. 11 colloquy in this

case, we sustain the first and second assignments of error, vacate the appellant’s

sentences and convictions and remand the case to the trial court for further

proceedings consistent with this opinion.

               Our resolution of the first and second assignments of error renders

the third assignment of error moot. See App. 12(A)(1)(c).

               Judgment vacated and remanded.

      It is ordered that appellant recover of appellee costs herein taxed.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Common Pleas Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.


EILEEN A. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
EMANUELLA D. GROVES, J., CONCUR